Exhibit 10.11(h)

SEVENTH AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO PARENT

GUARANTY AND FIRST AMENDMENT TO SUBSIDIARY GUARANTY

This SEVENTH AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO PARENT GUARANTY
AND FIRST AMENDMENT TO SUBSIDIARY GUARANTY dated as of March 11, 2014 (the
“Amendment”) is entered into among Spark Networks USA, LLC, a Delaware limited
liability company (the “Borrower”), Sparks Networks, Inc., a Delaware
corporation (the “Parent”), the Subsidiary Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Parent entered into that certain Continuing Parent Guaranty dated
as of February 14, 2008 (as amended and modified from time to time, the “Parent
Guaranty”);

WHEREAS, certain Subsidiary Guarantors entered into that certain Continuing
Subsidiary Guaranty dated as of February 14, 2008 (as amended and modified from
time to time, the “Subsidiary Guaranty”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement,
Parent Guaranty and Subsidiary Guaranty as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement.

(a) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing on such day first referenced above in this clause
(b);

 

 

 

 

--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent. The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13, unless
otherwise agreed in writing by the Borrower and such assignee with a copy
provided to the Administrative Agent), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of the Borrower or any Foreign Subsidiary to any Lender
hereunder or under any other Loan Document provided that such Lender shall have
complied with the last paragraph of Section 3.01(e).

“Guarantors” means, collectively, (a) the Parent and the Subsidiary Guarantors
and (b) with respect to (i) Obligations under any Secured Hedge Agreement,
(ii) Obligations under any Secured Cash Management Agreement and (iii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Section 10.20, Sections 1 and 21 of the Parent Guaranty or Sections 1 and 21 of
the Subsidiary Guaranty) under the Guaranty, the Borrower.

“Maturity Date” means March 14, 2016, as such date may be extended in accordance
with Section 2.14; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all existing or future
payments and other obligations owing by (i) the Borrower under any Secured Hedge
Agreement (which such Secured Hedge Agreement is permitted hereunder) or
(ii) the Parent, the Borrower or any Subsidiary Guarantor under any Secured Cash
Management Agreement with any Cash Management Bank; provided that obligations
arising under any such Secured Hedge Agreements and Secured Cash Management
Agreements shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed; provided, further, that the “Obligations” of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

(b) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 10.20, Section 21 of the
Parent Guaranty, Section 21 of the Subsidiary Guaranty and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap
Obligations that is attributable to Swap Contracts for which such Guaranty or
security interest becomes illegal.

2

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Guaranty” means (i) the Guaranty made by the Borrower in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Section 10.20, (ii) the Parent Guaranty and (iii) the Subsidiary Guaranty.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” has the meaning specified in Section 10.20.

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

(c) The following paragraph is hereby added at the end of Section 3.01(e) of the
Credit Agreement to read as follows:

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(d) Section 3.03 of the Credit Agreement is hereby amended to read as follows:

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case, until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3

--------------------------------------------------------------------------------

(e) A new Section 6.19 is hereby added to the Credit Agreement immediately
following Section 6.18 to read as follows:

6.19 Deposit Accounts.

Each Loan Party at all times will (a) maintain its primary deposit and operating
accounts with the Lender and (b) maintain its principal depository relationship
with the Lender.

(f) Section 7.12(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Minimum Consolidated Adjusted EBITDA. Permit the Consolidated Adjusted
EBITDA for each fiscal quarter of the Parent ending on the last day of each
fiscal quarter set forth below to be less than the corresponding amount set
forth below:

 

Fiscal Quarter Ending

 

Minimum
Consolidated Adjusted
EBITDA

 

December 31, 2013

 

$

(3,000,000

)

March 31, 2014

 

$

(6,000,000

)

June 30, 2014

  

$

(2,750,000

)

September 30, 2014

 

$

(2,250,000

)

December 31, 2014

 

$

(2,750,000

)

March 31, 2015

 

$

(3,250,000

)

June 30, 2015

 

$

(1,000,000

)

September 30, 2015

 

$

(250,000

)

December 31, 2015

 

$

(150,000

)

March 31, 2016 and each fiscal quarter ending thereafter

 

$

(750,000

)

(g) Section 7.12(f) of the Credit Agreement is hereby amended to read as
follows:

(f) Minimum Consolidated Revenues. Permit the Consolidated Revenues for each
fiscal quarter of the Parent to be less than the corresponding amount set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Minimum
Consolidated
Revenues

 

December 31, 2013

  

$

16,000,000

 

March 31, 2014, June 30, 2014, September 30, 2014, December 31,
2014 and March 31, 2015

 

$

15,000,000

 

June 30, 2015 and each fiscal quarter ending thereafter

 

$

16,000,000

 

(h) The penultimate paragraph in Section 8.03 of the Credit Agreement is hereby
amended to add the following sentence at the end of such paragraph to read as
follows:

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

(i) A new Section 10.20 is hereby added to the Credit Agreement immediately
following Section 10.19 of the Credit Agreement to read as follows:

10.20 Borrower Guaranty; Keepwell.

The Borrower guarantees to each holder of Obligations of the type described in
subclause (b) of the definition thereof (such Obligations, the “Guaranteed
Obligations”) as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Borrower hereby further agrees that if any of the Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Borrower will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal. The guarantee in this Section 10.20
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to the Guaranteed Obligations whenever arising.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Guaranteed
Obligations, the obligations of the Borrower under this guarantee and the other
Loan Documents shall not exceed an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under applicable
Debtor Relief Laws.

4

--------------------------------------------------------------------------------

The obligations of the Borrower under this Section 10.20 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this paragraph that the obligations
of the Borrower hereunder shall be absolute and unconditional under any and all
circumstances. The Borrower agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against any other Loan Party for
amounts paid pursuant to this Section 10.20 until such time as the Obligations
have been paid in full and the Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by Law, the occurrence of any one or more of the following
shall not alter or impair the liability of the Borrower hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Loan Party, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Guaranteed Obligations shall be
done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations shall be waived or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Loan
Party) or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Loan Party).

With respect to its obligations hereunder, the Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any other holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Guaranteed Obligations, or against any other Person under any other guarantee
of, or security for, any of the Guaranteed Obligations.

The obligations of the Borrower under this Section 10.20 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any Debtor Relief Law or otherwise, and the Borrower agrees that
it will indemnify the Administrative Agent and each other holder of the
Guaranteed Obligations on demand for all reasonable costs and expenses
(including, without limitation, the reasonable and documented fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such holder of
the Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

The Borrower agrees that it shall have no right of recourse to security for the
Guaranteed Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.20 and through the exercise of rights of contribution
permitted under applicable Law; however, such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and the Borrower shall not exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

If the Borrower is a Qualified ECP Guarantor at the time the Guaranty by any
Guarantor that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, then the Borrower
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under Section 10.20 voidable under applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of the Borrower under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
The Borrower intends this

5

--------------------------------------------------------------------------------

Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

2. Amendments to Parent Guaranty.

(a) The following proviso is hereby added at the end of the first sentence in
Section 1 of the Parent Guaranty to read as follows:

; provided, however, that the “Guaranteed Obligations” of the Parent Guarantor
hereunder shall exclude any Excluded Swap Obligations with respect to the Parent
Guarantor

(b) A new Section 21 is hereby added to the Parent Guaranty immediately
following Section 20 to read as follows:

Section 21. Keepwell. If the Parent Guarantor is a Qualified ECP Guarantor at
the time the Guaranty by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Financing Documents by any such Specified
Loan Party, in either case, becomes effective with respect to any Swap
Obligation, then the Parent Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Financing Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the applicable Guaranty voidable under applicable Debtor
Relief Laws, and not for any greater amount). The obligations and undertakings
of each Qualified ECP Guarantor under this Section shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Grantor intends this Section to constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.

3. Amendments to Subsidiary Guaranty.

(a) The following proviso is hereby added at the end of the first sentence of
Section 1 of the Subsidiary Guaranty to read as follows:

; provided, however, that the “Guaranteed Obligations” of a Guarantor hereunder
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

(b) A new Section 21 is hereby added to the Subsidiary Guaranty immediately
following Section 20 to read as follows:

Section 21. Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the
time the Guaranty by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Financing Documents by any such Specified
Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Financing Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
applicable Guaranty voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Grantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

4. Conditions Precedent. This Agreement shall be effective upon satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower, the Guarantors, the Lenders and the Administrative
Agent.

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent, attaching resolutions of each Loan Party approving and
adopting this Agreement and authorizing the execution and delivery of this
Agreement and any documents, agreements or certificates related thereto and
certifying that such resolutions have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof.

(c) The Administrative Agent shall have received a favorable opinion of counsel
of the Loan Parties, addressed to the Administrative Agent and each Lender, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and

6

--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (i) for the account of each
Lender executing this Agreement, a fee equal to 0.10% of the amount of the
Commitment of such Lender and (ii) any other reasonable fees and expenses owing
to the Administrative Agent.

5. Reaffirmation of Credit Agreement. The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Amendment is a Loan Document.

6. Reaffirmation of Guaranties. Except as expressly provided herein, each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents to which it is a party and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents to which it is a party.

7. Reaffirmation of Security Interests. Except as expressly provided herein,
each Loan Party (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Amendment shall
in no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

8. Representations and Warranties/No Default.

(a) By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Amendment:

(i) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(C) that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result after giving effect to the transactions contemplated
hereunder.

(b) By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.

(c) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 

 

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

SPARK NETWORKS USA, LLC, as Borrower

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

SPARK NETWORKS, INC., as Parent

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

LOV USA, LLC, as Subsidiary Guarantor

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

MINGLEMATCH, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Treasurer

 

 

 

 

HURRYDATE, LLC, as Subsidiary Guarantor

 

 

 

 

By: LOV USA, LLC, its Sole Member

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

SN EVENTS, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

KIZMEET, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

 

SN HOLDCO, LLC, as Subsidiary Guarantor

 

 

 

 

 

By:

 

/s/ Brett Zane

 

 

Name:

 

Brett Zane

 

 

Title:

 

Chief Financial Officer

 

 

 

8

SPARK NETWORKS USA, LLC

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

/s/ Julie Yamauchi

 

 

Name:

 

Julie Yamauchi

 

 

Title:

 

Senior Vice President

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

 

 

as Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 

/s/ Julie Yamauchi

 

 

Name:

 

Julie Yamauchi

 

 

Title:

 

Senior Vice President

 

 

 

9

SPARK NETWORKS USA, LLC

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 